14-3151
    Jiang v. Lynch
                                                                                       BIA
                                                                               A200 729 952
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    9th day of December , two thousand fifteen.

    PRESENT:
             RICHARD C. WESLEY,
             PETER W. HALL,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    JUNRAN JIANG,
             Petitioner,

                     v.                                              14-3151
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Xin Miao, Flushing, N.Y.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Ernesto
                                         H. Molina, Jr., Assistant Director;
                                         Nancy N. Safavi, Trial Attorney,
                                         Office of Immigration Litigation,
                                         United States Department of Justice,
                                         Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Junran Jiang, a native and citizen of China,

seeks review of an August 1, 2014 decision of the BIA denying

his motion to reopen.    In re Junran Jiang, No. A200 729 952

(B.I.A. Aug. 1, 2014).   We assume the parties’ familiarity with

the underlying facts and procedural history in this case.

    We review the BIA’s denial of a motion to reopen for abuse

of discretion, and review any findings regarding changed

country conditions for substantial evidence.    Jian Hui Shao v.

Mukasey, 546 F.3d 138, 168-69 (2d Cir. 2008).   An alien may move

to reopen within 90 days of the final administrative decision.

8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).      This

time limitation does not apply if Jiang established changed

country conditions in China by submitting material evidence

that was not available at his previous hearing.      8 U.S.C.

§ 1229a(c)(7)(C)(ii).

    There is no dispute that Jiang’s motion to reopen was

untimely by approximately four years, and so he needed to

                               2
present reliable evidence of changed country conditions to

support his claim that the Chinese government will persecute

him for practicing Christianity.

    Jiang argues that the BIA failed to attribute proper weight

to the country reports in the record.              However, the BIA

discussed   and   cited   these       reports,   finding   that   they

demonstrated that the Chinese government “continues to allow

the practice of Christianity, although there have been some

reports of the detention of some leaders of underground, or

‘house,’ churches and harassment of some church members.”            A

review of the three reports in the record confirm the BIA’s

finding, and the BIA was not compelled to conclude that this

evidence reflected a change in conditions material to Jiang’s

claimed fear of harm.     See Jian Hui Shao, 546 F.3d at 171.

    Although Jiang states that conditions have worsened and

relies on a 2010 country report, this report was not made part

of the record.    As it is Jiang’s burden to present evidence

supporting his motion, 8 U.S.C. § 1229a(c)(7)(B); 8 C.F.R.

§ 1003.2(c)(1), he cannot fault the BIA for not considering a

report that was never submitted for its review.

    Jiang also argues that the BIA erred by attributing

                                  3
diminished weight to documents submitted in support of his

motion.   In particular, the BIA discounted the letter and

documents from Jiang’s friend, Hai Yu, because the letter was

created for this litigation and was from an interested witness

not subject to cross-examination, and the documents were not

authenticated in any manner.        The BIA also considered the

underlying    adverse   credibility   determination      in   Jiang’s

underlying    proceedings.    The   BIA   acted   well   within   its

discretion.    See H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215

(B.I.A. 2010) (according diminished weight to letters from the

alien’s friends because they were interested witnesses not

subject to cross-examination and the letters were created for

the purpose of litigation), remanded on other grounds by Hui

Lin Huang v. Holder, 677 F.3d 130 (2d Cir. 2012).        Although the

agency may err in rejecting a government document solely based

on a failure to authenticate it under the regulations, see Cao

He Lin v. U.S. Dep’t of Justice, 428 F.3d 391, 404-05 (2d Cir.

2005), it does not err where, as here, it discounts documentary

evidence for failure to authenticate by any means and there are

“legitimate concerns” about the applicant’s credibility, see

Qin Wen Zheng v. Gonzales, 500 F.3d 143, 148 (2d Cir. 2007).

                                4
     Jiang also argues that the BIA did not provide “any

independent consideration” of his CAT claim.   The BIA, however,

explicitly denied CAT relief because Jiang’s evidence was

insufficient to establish his prima facie eligibility for CAT

relief.   Jiang’s claim is, therefore, meritless.      See also

Lecaj v. Holder, 616 F.3d 111, 119-20 (2d Cir. 2010).

    For the foregoing reasons, the petition for review is

DENIED.

                             FOR THE COURT:
                             Catherine O=Hagan Wolfe, Clerk




                               5